

114 S392 IS: Stop Drugs at the Border Act of 2015
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 392IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Mr. Donnelly (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo combat heroin and methamphetamine trafficking across the Southern border of the United States,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Drugs at the Border Act of 2015.
		2.Findings
 (1)According to United States Border Patrol statistics, seizures of heroin and methamphetamine by border patrol agents along the Southwest border are increasing.
 (2)Between fiscal year 2011 and fiscal year 2014, the number of heroin seizures at the Southwest border of the United States increased from 85 to 145, a 71 percent increase. The volume of heroin seized increased from 6,191 ounces in fiscal year 2011 to 9,205 ounces in fiscal year 2014, a 49 percent increase.
 (3)The number of methamphetamine seizures at the Southwest border of the United States increased from 437 in fiscal year 2011 to 724 in fiscal year 2014, a 66 percent increase. Likewise, the amount of methamphetamine seized at such Southwest border increased by 105 percent, from 1,838 pounds in fiscal year 2011 to 3,771 pounds in fiscal year 2014.
 (4)Similarly, the Drug Enforcement Administration reported that total heroin seizure volume along the Southwest border of the United States has nearly tripled since 2009, and the total volume of methamphetamine seized has quintupled.
 (5)According to the 2014 National Drug Threat Assessment Summary of the Drug Enforcement Administration, the threat posed by heroin use is increasing across the country, particularly in the Northeast and Midwest. As this threat increases, the Administration finds that seizures at the Southwest border are rising as Mexican transnational criminal organizations increase heroin production and transportation.
 (6)Heroin overdose deaths continue to rise. According to the Centers for Disease Control, deaths linked to heroin overdoses increased 39 percent between 2012 and 2013. A total of 8,257 people died due to heroin use in 2013, up from 5,925 in 2012.
 (7)Although progress has been made to decrease the prevalence of methamphetamine use in the United States, with the number of past month users of methamphetamine declining 40 percent since 2006, availability indicators suggest the supply of Mexican methamphetamine is increasing in the United States.
 (8)The 2014 National Drug Threat Assessment Summary of the Drug Enforcement Administration indicates that higher levels of methamphetamine availability in the United States are directly related to high levels of methamphetamine production in Mexico. The Administration finds that the majority of methamphetamine available in the United States is produced in Mexico.
 3.Office of National Drug Control Policy strategy and planThe Director of the Office of National Drug Control Policy, in consultation with the head of appropriate agencies and departments of the United States, shall ensure that the first update of the National Southwest Border Counternarcotics Strategy published after the date of the enactment of this Act specifically addresses any increased heroin and methamphetamine trafficking occurring along the international border between the United States and Mexico.
		4.U.S. Customs and Border Protection Report
 (a)Requirement for reportNot later than 120 days after the date of the enactment of this Act, the head of U.S. Customs and Border Protection shall submit to Congress a report on any new resources needed by U.S. Customs and Border Protection and its law enforcement partners to respond to increased heroin and methamphetamine trafficking occurring along the international border between the United States and Mexico.
 (b)ContentThe report required by subsection (a) shall include— (1)a description of any new technology, equipment, personnel, or other resources the head of U.S. Customs and Border Protection determines are needed to respond to increased heroin and methamphetamine trafficking occurring along the international border between the United States and Mexico; and
 (2)an estimate of the funding required to enable U.S. Customs and Border Protection to respond to such trafficking.